internal_revenue_service department of the treasury washington dc contact person telephone number g g z in reference to op e eo t date oct uniform issue list dear sir or madam this is in reply to your rulings request of date and z on t’s proposed transfers of all of its assets to w pursuant to sec_507 y of the internal_revenue_code x t w x y and z are each recognized as exempt from federal as private code and the of income_tax under sec_501 foundations under sec_509 t will transfer all of its assets to w so that each transferee can pursue its own charitable objectives t has no expenditure_responsibility grants outstanding under sec_4945 h of the code and z y x sec_501 income federal operated purposes stated in that section exclusively tax for of of the code provides for the exemption from and exempt_organizations charitable organized nonprofit and or other the sec_509 of the code provides that organizations exempt from federal_income_tax under sec_501 of the code can be classified as private_foundations subject_to the private_foundation provisions of chapter of the code sec_507 of the code provides that a private_foundation can terminate its status as a private_foundation sec_507 tax regulations provide of the code and sec_1_507-1 of the foundation may income voluntarily terminate its private_foundation_status by submitting to the commissioner a statement of its intention to terminate its private_foundation_status and by paying the termination_tax under private that a _ sec_507 sec_507 of the code impose excise_tax on any private_foundation which voluntarily terminates its private_foundation_status under sec_507 this sec_507 tax is equal the aggregate tax benefits that have resulted to the lower_of from the foundation's sec_501 status or b the value of the net assets of the foundation a sec_507 of the code concerns the transfer of assets by one private_foundation to one or more other private_foundations and provides that each transferee private_foundation shall not be treated as a newly created organization sec_1_507-3 of a transfer under sec_507 of the code includes a transfer of assets from one private_foundation to one or more other private_foundations any significant disposition of or more of the transferor’s assets the regulations indicates that reorganization including pursuant any to sec_1_507-3 of the regulations indicates that ina transfer of assets from one private_foundation to one or more other private_foundations pursuant to a reorganization each transferee private_foundation is not treated as a newly created organization but the transferor’s aggregate tax benefits under sec_507 of the code succeeds to sec_507 benefits of tion from federal_income_tax and of donors during its existence of the code indicates that the aggregate tax a private_foundation refer to the value of its exemp- the deductions taken by its sec_1_507-1 of a private_foundation which transfers all its net assets is not required to file annual information returns required by sec_6033 of the code for those taxable years after the year of such transfer when it has no assets or activities the regulations provides that of sec_1_507-3 of a transferor private_foundation is required to meet its charitable distribution_requirements under sec_4942 of the code even for any_tax year in which it makes a sec_507 transfer of its assets to another private_foundation the regulations indicates that sec_1_507-3 a to private_foundation that another private_foundation pursuant to sec_507 the code is not subject_to the expenditure_responsibility requirement of sec_4945 of the code the regulations provides has transferred all assets of that its of of sec_1_507-3 a of the regulations provides that certain tax provisions of a transferor private_foundation will carry over to any transferee private_foundation that receives a code sec_507 transfer of assets sec_1_507-3 a i of the regulations indicates that if a transferor private_foundation transfers assets to one or more private_foundations which are controlled directly or indirectly by the same persons who control the transferor foundation each transferee foundation will be treated as if it were the transferor foundation for purposes of sec_4940 through and sec_507 through of each transferee is treated as the transferor in the proportion which the fair_market_value of the assets transferred to it bears to the fair_market_value of all of the assets of the transferor immediately before the transfer the code sec_1_507-3 ii of the regulations indicates that a transfer of assets pursuant to sec_507 of the code does not relieve the transferor private_foundation from filing its own final return as required by sec_6043 of the code sec_1_507-4 of the regulations provides that the tax on termination of private_foundation_status under sec_507 of the code does not apply to a sec_507 transfer of assets sec_1_507-1 regulations provide that a transferor foundation’s transfer of assets under sec_507 of the code will not constitute any termination of the transferor foundation’s status as a private_foundation d and the of section of the code imposes excise_tax on certain investment_income of a private_foundation sec_4941 of between self-dealing disqualified persons under sec_4946 private a foundation the code imposes excise_tax on any act and any of of its sec_53_4946-1 of the foundation and similar excise_taxes regulations provides that for purposes of self-dealing under sec_4941 from federal_income_tax under sec_501 is not a disqualified_person an organization exempt code the of sec_4942 of the code requires that a private_foundation must expend annual qualifying distributions under sec_4942 g for the conduct of exempt purposes sec_4942 g a of the code provides that a qualifying_distribution means any amount including that portion of reason- able and necessary administrative expenses paid to accomplish one er more purposes described in sec_170 b the code ether than any contribution to an organization controlled directly or indirectly by the foundation or one or more disquali- fied persons the of the code foundation except as provided in sec_4942 a private_foundation which is not an operating_foundation er as defined in sec_4942 of the code except as provided in sec_4942 as defined in sec_4946 with respect to of the code ii i of of to grant another private sec_4942 the code provides that a transferor private_foundation in order to have a qualifying_distribution for adequate its g b of the code to show records as required by sec_4942 that the transferee private_foundation in fact subsequently made qualifying distributions that the transfer received and that were paid out of the transferee’s own corpus within the meaning of sec_4942 h such transferee foundation’s qualifying distributions must be expended before the close of the transferee’s first tax_year after the transferee’s tax_year in which it received the transfer the amount of foundation equal have must were to a of under private transferor c b revrul_78_387 describes the carry- qualifying over distributions where the transferor and the transferee foundations are controlled by the same persons i of the regulations the transferee is treated as the transferor so that the transferee can reduce its own distributable_amount under sec_4942 of the code by the amount if any of the transferor’s excess qualifying distributions under sec_4942 under sec_1_507-3 excess code foundation's sec_4942 the of sec_53 a -2 c of the regulations provides rules for a private foundation’s valuation of its securities and other assets to compute its annual qualifying_distribution requirement under sec_4942 of the code the asset sec_53 a -2 c vii provides that where a private the foundation holds an asset for less than its entire tax_year value of for computing the foundation’s distribution requirement under sec_4942 of the code is reduced by multiply- ing by the fraction of the year during which the asset was held by the foundation the numerator of the fraction is the number of days in the denominator is the number of days in its entire tax_year foundation held asset year when tax and the the the sec_4943 the code imposes excise_tax on any private foundation’s excess_business_holdings as defined in that section of sec_4944 of the code imposes excise_tax on any private foundation’s investment that jeopardizes its exempt purposes sec_4945 of the code imposes excise_tax upon any private foundation’s making of a taxable_expenditure under sec_4945 da taxable sec_4945 d of the code requires that to avoid making a foundation must exercise expenditure_responsibility under sec_4945 of the code on its transfers to another private_foundation expenditure transferor private a sec_4945 h of the code defines expenditure_responsibility in terms of a grantor private_foundation requiring proper pre-grant and post-grant reports from its grantee private_foundation on the grantee’s uses of a grant section taxable_expenditure includes any amount expended by a private_foundation for purposes other than exempt purposes d provides code that the of a sec_53_4945-6 of the regulations allows a private its assets pursuant to section foundation to make transfers of b of the code to organizations exempt from federal_income_tax under sec_501 c including private_foundations without the transfers being taxable_expenditures under sec_4945 t will transfer all of its assets to w x y and z your requested rulings are discussed below analysis i under sec_507 of the code and sec_1_507-3 of the regulations a transfer under sec_507 includes a transfer of assets from one private_foundation to one or more other private_foundations pursuant to any reorganization including any significant disposition of or more of the transferor’s assets because t will be in such a reorganization by its disposition of its assets t’s transfers will be transfers under section all of b of the code under sec_1_507-4 of the regulations t’s transfers of its assets pursuant to sec_507 of the code do not cause any termination of t’s private_foundation_status under sec_509 and do not result in any private_foundation_status termination_tax under sec_507 of the code j c o38 2g t’s transfers of its assets are made for exempt purposes under sec_501 of the code so the transfers will not adversely affect the exemptions from federal_income_tax under that sec_501 or z of t w y x t’s transfers to sec_501 flagrant act chapter of the code w for exempt purposes under of the code will not constitute any willful and or failure to act which would result in tax under and z y x under sec_507 of the code and sec_1_507-3 of the regulations where there is a transfer of assets from one private_foundations pursuant to a reorganization each transferee private_foundation is not treated as a newly created organization foundation_private other more one or to under sec_1_507-3 of the regulations in a transfer of assets from one private_foundation to one or more other private_foundations pursuant to a reorganization because each transferee private_foundation is not treated as a newly created organization each transferee will succeed to its transferor’s aggregate tax benefits under sec_507 the code thus t’s aggregate tax benefits will be transferred to w x its proportionate share of of y and in proportion to the assets transferred to each t’s investment_income under sec_4940 of the code can be treated as that tax on such income under sec_4940 may be paid_by its transferees on behalf of t at the same time when the tax would have been paid_by t its transferees and t’s of t’s distribution_requirements under sec_4942 of the code for its tax_year of its transfers if not already met by t may be met by t’s transferees for that tax_year of the transfers each transferee may increase its own distributable_amount under sec_4942 of the code by its proportionate share of t’s distributable_amount for t’s tax_year of the transfers o i c c e a w e under sec_4942 of the code t’s transferees may be treated as holding t’s assets for t’s entire tax_year of the transfers otherwise sec_53 a -2 c vii provides that where a foundation holds an asset for less than the entire tax_year the value of for computing the foundation’s distribution requirement is reduced by multiplying by the fraction of the tax_year during which the asset was held where the numerator of that fraction is the number of days in the tax_year when the foundation held the asset and the denominator is the total number of days in the entire tax_year the asset sec_53_4942_a_-2 of the regulations describes in for securities or other annual detail assets distribution requirement under sec_4942 of the code the timing and valuation rules in foundation’s determine private order to a t’s transfers to w y and z will not constitute investment_income or any taxable sale or disposition of property and thus the transfers will not be subject_to tax under sec_4940 of the code x under sec_4941 of the code t’s transfers will not be acts of self-dealing because the transfers are made for exempt purposes to organizations exempt from federal_income_tax under sec_501 c which are not disqualified persons for purposes of sec_4941 pursuant to sec_53_4946-1 of the regulations t's transfers do not involve any excess_business_holdings under sec_4943 of the code and will not result in tax under that section because t’s transfers are made for exempt purposes they will tax under not constitute jeopardizing investments or result sec_4944 in sec_53_4945-6 of the regulations indicates that a private_foundation can make transfers of its assets pursuant to sec_507 of the code to organizations exempt from federal_income_tax under sec_501 including private_foundations without the transfers being taxable_expenditures under sec_4945 t’s transfers to w and z will not be taxable_expenditures under sec_4945 thus x y the regulations sec_1_507-3 of a private_foundation can make transfers of all of its assets pursuant to sec_507 to organizations exempt from federal including private_foundations responsibility requirement under sec_4945 thus t will not be required to exercise expenditure_responsibility under sec_4945 with respect to its transfers of all of its assets to w sec_501 expenditure indicates tax under creating without income y and z that code any the of x under sec_1_507-1 b of the regulations t will not be required meet the reporting requirements of sec_6033 sec_6104 or former of the code for any_tax years after the tax_year of its transfers when t will have no assets under sec_53_4945-6 of the regulations a private foundation’s payment of its reasonable costs for services rendered is not a taxable_expenditure under sec_4945 of the code thus t’s and its transferees’ legal accounting and other expenses if reasonable in amount for this rulings request and the transfers will not be taxable_expenditures under sec_4945 under sec_4942 a distribution for exempt purposes includes reasonable and necessary administrative expenses thus other expenses for this rulings request and the transfers if reasonable in amount will be qualifying distributions under sec_4942 of the code transferees’ accounting legal code the and and t’s its of under sec_1_507-3 of the regulations t’s transferees will receive the benefits of any savings provisions or transitional rules under that regulation that were applicable to t accordingly we rule that and z will be transfers under sec_507 t’s transfers of all of its assets to transferees w of the code x y o c t’s transfers under sec_507 of the code will not result under sec_509 and will not result in any private_foundation_status termination_tax under sec_507 in termination of foundation status t’s private from federal_income_tax under sec_501 its transferees w t‘s transfers will not adversely affect the exemptions of the code of t or y and z x t's transfers will not constitute a willful and flagrant or failure to act which would result in tax under chapter act of the code b transferees t’s of the code as newly created organizations treated will not be under section t’s transferees will benefits under sec_507 amount of t’s assets transferred to each of succeed aggregate the code in proportion to t’s to tax the for purposes of chapter and sec_507 through of the code t’s transferees will be treated as their transferor t in the proportion which the fair_market_value of t’s assets trans- ferred to each bears to the fair_market_value of all of t’s assets immediately before the transfer t’s transferees will each succeed proportionately to t’s tax status including that a each transferee’s proportionate share of t’s investment_income under sec_4940 the transfers may be included in each transferee’s investment_income for the tax_year of the transfers the code for t’s tax_year of of b t’s transfers will not be investment_income under sec_4940 of the code c if of of its the tax_year tax_year preceding transfers t will not be required to meet sec_4942 of the code for the tax_year of the transfers or for its tax_year immediately preceding the t’s distribution_requirements under sec_4942 are met by its transferees any undistributed_income of t under sec_4942 for its tax_year immediately be allocated to its transferees who must distribute that undistributed_income not later than the end of t’s tax_year of the transfers to meet t’s distribution requirement under sec_4942 of the code for t’s tax_year of the transfers each transferee may include its proportionate share of t’s transferred assets for the period of time during t’s as computed regulations concerning the valuation of securities and other assets and under sec_53_4942_a_-2 a foundation holds an asset for less than the entire tax_year the value of the asset in computing the foundation’s distribution requirement is reduced by multiplying by the fraction of those days in the tax_year when the asset was held by the foundation tax_year when such assets were held by section vii providing that a -2 c transfers under the may its of if t 19ss09 sec_23 t's transfers will not result in tax on investment_income under sec_4940 of the code t’s transfers will not be self-dealing or result in tax under sec_4941 of the code as to t or its transferees t’s transfers will not result in tax_on_excess_business_holdings under sec_4943 of the code t's transfers will not be jeopardizing investments under sec_4944 of the code expenditures under sec_4945 of required h with respect to its transfers of all of its assets t’s transfers of all of its assets will not be taxable be section the code responsibility under and t will not expenditure exercise to t will not return transfers when t will have no assets and notice provisions of sec_6033 for any_tax years after the be required to comply with the reporting or former it sec_6104 tax_year of code the of t’s and its transferees’ and other expenses if reasonable in amount for this rulings request and the transfers will not be taxable_expenditures under sec_4945 of the sec_4942 code g a of the code qualifying distributions under accounting legal will and be t’s transferees will be entitled to the benefit of any savings provisions or transitional rules that were applicable to t with respect to as provided by sec_1_507-3 a of the regulations its transferred assets because this letter could help to resolve any questions please keep it in your permanent records this ruling letter is directed only to the organizations that of the code provides that it may sec_6110 requested it not be used or cited as precedent sincerely signed garland a carter garland a carter chief exempt_organizations technical branch
